DETAILED EXPLANATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
Replacement drawings filed 1/10/2022 fixes the previous objections to the drawings and therefore the objections are withdrawn.
Response to Amendment
Claims 17-20 have been amended (see applicant’s correspondence filed 3/14/2022) to correct for the objections to the claims and as such the objections have been withdrawn.  
Claim 20 has been amended (see applicant’s correspondence filed 3/14/2022) to correct the rejection made to the claim under 35 U.S.C 112, and as such the rejection has been withdrawn.  
Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive in part.  Applicant argues the cited prior art does not teach the limitations of claim 10, and, in particular, “assigning a render sampling priority based on a plurality of individual markers that mark a boundary of a region.”  (see page 16 of applicant’s correspondence filed 3/14/2022).  Examiner respectfully disagrees.  
Wilson teaches assigning a render sampling priority based on a boundary of a region (Par. 44 of Wilson: when the calculation unit 250 produces two-dimensional images from the video data of a three-dimensional model, selected sampling rate changed for inside and outside of designated region A, where sampling rate outside of region A is reduced as compared to interior region A).  Dalmia teaches receiving a plurality of individual markers that mark a boundary of a region (Col. 2, lines 49-56 of Dalmia: UI tool contains an area that enables a user to focus on one or more entities displayed; Fig. 3a and Col. 4, lines 49-55: UI tool 302 having area enclosed by UI tool; Col. 5, lines 55-64: The enclosed area of perimeter 308 of the UI tool 302 determines which entities may be operated on by a UI tool function such as a selection, hover highlighting, or magnification function – note plurality of markers maybe the rings of element 302 , including independent concentric circles).  The combination of Wilson with the teaching of Dalmia therefore teaches the limitations of the claim.  Accordingly, applicant’s arguments are not persuasive.  
Also, note however, new reference Tsai also teaches a plurality of individual markers that mark a boundary of a region (Fig. 1 of Tsai shows individual dashes that mark the region)
Applicant’s remaining arguments, see applicant’s correspondence, pages 14–16, filed 3/14/2022, with respect to independent claims 1 and 17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsai.
Allowable Subject Matter
Claims 8, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 9, 10, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2018/0247458 A1) in view of Dalmia et al (US 11,068,155 B1) and in further view of Tsai (US 2012/0120277 A1).   
Regarding claim 1, Wilson discloses: 

Cause a computing device to: (Par. 33 of Wilson: video generating device 200 connected to HMD over wireless or wired connection; Par. 37: communication unit 130 transfers images to video generating device and receives video from video generating device 200 of presentation; Also Figs. 1 and 2 and Paras. 36-38 a video system, including a first communication unit 200)
(Fig. 3 and Par. 39 of Wilson: 3D objects in video displayed in 2D using video display area; Fig. 4(b) and Par. 41: designate region A as rectangular shape – i.e. having 4 sides and vertices, which are a plurality of markers; Note Par. 42 discloses designated region based on human gaze point P, which therefore discloses a GUI)
Determine a portion of a three-dimensional environment comprising a three-dimensional element corresponding to the region of the graphical user interface; and (Fig. 5 and Par. 43 of Wilson: calculation unit designates region A with within distance range ‘a’ of gaze point P, and obtains video data; Par. 44: calculation unit produces 2D images from video data of 3D model – Fig. 7 shows plurality of objects in environment, including within gaze region A)
a focus frame to the three-dimensional element in the region of the graphical user interface (Fig. 7A and Par. 59 of Wilson: designate region A in reference to gaze point P)
Assign(Par. 44 of Wilson: when the calculation unit 250 produces two-dimensional images from the video data of a three-dimensional model, selected sampling rate changed for inside and outside of designated region A, where sampling rate outside of region A is reduced as compared to interior region A)
Render, for display within the graphical user interface, the portion of the three-dimensional environment comprising the three-dimensional element according to the render sampling priority (Par. 44 of Wilson: producing 2D images from 3D model, where sampling rate for inside region A is higher than outside region A; Fig. 7A shows area A including tree)
Wilson does not explicitly disclose the CRM architecture or receiving action for an indication of a boundary of a region. 
Dalmia discloses: 
A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device to: (Col. 2, lines 28-35 of Dalmia: non-transitory computer readable data storage medium comprising instructions causing computer to provide functions; Fig. 8 and Col. 7, line 40 to Col. 8, line 31 discusses computer system for performing operations, including memory or non-volatile storage of software instructions executed by CPU)
Receive a selection of a region of a graphical user interface displaying a three-dimensional environment (Col. 2, lines 49-56 of Dalmia: UI tool contains an area that enables a user to focus on one or more entities displayed; Fig. 3a and Col. 4, lines 49-55: UI tool 302 having area enclosed by UI tool; Col. 5, lines 55-64: The enclosed area of perimeter 308 of the UI tool 302 determines which entities may be operated on by a UI tool function such as a selection, hover highlighting, or magnification function)
Both Wilson and Dalmia are directed to user interfaces for processing 3D graphical objects on display based on a region of focus specified by a user.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of user control over the focus of an image for another known type of user control, yielding predictable results of using touch input, instead of using gaze tracking, to indicate a user focus for image processing.  Furthermore, the modification results in an improved user input by better tying user control to targeted input for more precise use feedback for focusing an image (eye to finger for more intuitive and direct indication of intended focus).  In addition use of the computer architecture results in an improved computer implemented system and method by utilizing common, well-known generic components for easier and cheaper implementation.
Tsai discloses: 
Attach a focus frame to the three-dimensional element in the region of the graphical user interface, wherein attaching the focus frame to the three-dimensional element modifies a position or a size of the focus frame in response to a modification to the three-dimensional element relative to the three-dimensional environment or a view within the graphical user interface; (Fig. 1 and Par. 21 of Tsai: user selection of at least one region of interest – Fig. 1 showing region including e.g. 3D element 114, as in real life ball player captured in video [but also note 103 rejection is also in view of Wilson and Dalmia]; Par. 45: “It will be appreciated that a region of interest may move on the viewfinder due to camera movement and/or subject movement. The image processor may adjust the placement of regions of interest to track such movements.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, with the technique of tracking an object with a region of interest as provided by Tsai, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by better automating movement of a region of interest based on the subject matter moving, such that user does not need to tediously update focus manually.
Regarding claim 2, Wilson modified by Dalmia further discloses:  

Determine that a view of the graphical user interface changes from a first view to a second view; (Par. 54 of Wilson: gaze point motion acquisition unit 240 may determine the movement of the gaze point P of the user, and changes at least one of the size or shape of designated region A depending on the movement of the gaze point P; Also Fig. 6 and Par. 55 discloses acquiring gaze point P movement)
Update a display of the portion of the three-dimensional environment for the second view; and (Par. 54 of Wilson: gaze point motion acquisition unit 240 may determine the movement of the gaze point P of the user, and changes at least one of the size or shape of designated region A depending on the movement of the gaze point P; Par. 57: video presentation unit 110 can thus maintain during presentation a uniform video quality in directions of small motion and in directions of large motion of the gaze point P)
Render, according to the updated display within the graphical user interface, the portion of the three-dimensional environment comprising the three-dimensional element according to the render sampling priority (Par. 40 of Wilson: based on gaze point P, set designated area A and generate video with higher and lower data volume D per unit pixel between region A and external region B; Par. 57: video presentation unit 110 can thus maintain during presentation a uniform video quality in directions of small motion and in directions of large motion of the gaze point P)
Wilson modified by Dalmia further discloses: 
Further comprising instructions that, when executed by the at least one processor, cause the computing device to perform operations (Col. 2, lines 28-35 of Dalmia: non-transitory computer readable data storage medium comprising instructions causing computer to provide functions; Fig. 8 and Col. 7, line 40 to Col. 8, line 31 discusses computer system for performing operations, including memory or non-volatile storage of software instructions executed by CPU)
Both Wilson and Dalmia are directed to user interfaces for processing 3D graphical objects on display based on a region of focus specified by a user.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of user control over the focus of an image for another known type of user control, yielding predictable results of using touch input, instead of using gaze tracking, to indicate a user focus for image processing.  Furthermore, the modification results in an improved user input by better tying user control to targeted input for more precise use feedback for focusing an image (eye to finger for more intuitive and direct indication of intended focus).  In addition use of the computer architecture results in an improved computer implemented system and method by utilizing common, well-known generic components for easier and cheaper implementation.
Tsai discloses: 
Update a display portion of the three-dimensional environment for the second view based on a position of the three-dimensional element within the second view (Fig. 1 and Par. 21 of Tsai: user selection of at least one region of interest – Fig. 1 showing region including e.g. 3D element 114, as in real life ball player captured in video [but also note 103 rejection is also in view of Wilson and Dalmia]; Par. 45: “It will be appreciated that a region of interest may move on the viewfinder due to camera movement and/or subject movement. The image processor may adjust the placement of regions of interest to track such movements.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, with the technique of tracking an object with a region of interest as provided by Tsai, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by better automating movement of a region of interest based on the subject matter moving, such that user does not need to tediously update focus manually.
Regarding claim 4, Wilson further discloses: 
Further comprising instructions that, when executed by the at least one processor, cause the computing device to assign the render sampling priority to the portion of the three-dimensional environment by assigning a higher sampling rate to the portion of the three-dimensional environment than a sampling rate for an additional portion of the three-dimensional environment corresponding to an additional region of the graphical user interface outside the region of the graphical user interface (Fig. 7A and Paras. 58-61 of Wilson: Outside designated region A, calculation unit 250 may adjust data volume D per unit pixel count depending on distance from gaze point P, where additional boundaries are defined such that the boundary for designated region A is surrounded by at least first external region B1 which is surrounded by region B2, and where data volume D per unit pixel count becomes progressively smaller outside of the designated region A based on distance)
Regarding claim 5, Wilson further discloses: 
Further comprising instructions that, when executed by the at least one processor, cause the computing device to render the portion of the three-dimensional environment at the higher sampling rate and the additional portion at a lower sampling rate (Fig. 5 and Paras. 43-44 of Wilson: discloses data volume reduction, where when the calculation unit 250 produces two-dimensional images from the video data of a three-dimensional model, selected sampling rate changed for inside and outside of designated region A, where sampling rate outside of region A is reduced as compared to interior region A; Fig. 7A and Par. 59 discloses delivering video with reduced data volume at each region, where data volume is produced at more than  2 levels)
Regarding claim 7, Wilson further discloses:
(Fig. 3 and Par. 39 of Wilson: 3D objects in video displayed in 2D using video display area; Fig. 4(b) and Par. 41: designate region A as rectangular shape – i.e. having 4 sides and vertices, which are a plurality of markers; Note Par. 42 discloses designated region based on human gaze point P, which therefore discloses a GUI)
Determining the region of the graphical user interface by estimating a boundary formed by the plurality of interface markers (Fig. 4(b) and Par. 41 of Wilson: designate region A as rectangular shape – i.e. having 4 sides and vertices, which are a plurality of markers; Par. 57: calculate which blocks are within the designated region A and which blocks overlap boundary of designated region A – i.e. “estimating boundary formed”)
Wilson modified by Dalmia further discloses: 
Further comprising instructions that, when executed by the at least one processor, cause the computing device to receive the selection of the region of the graphical user interface by: receiving selection within the graphical user interface (Col. 2, lines 49-56 of Dalmia: UI tool contains an area that enables a user to focus on one or more entities displayed; Fig. 3a and Col. 4, lines 49-55: UI tool 302 having area enclosed by UI tool; Col. 5, lines 55-64: The enclosed area of perimeter 308 of the UI tool 302 determines which entities may be operated on by a UI tool function such as a selection, hover highlighting, or magnification function;  Also Col. 2, lines 28-35 of Dalmia: non-transitory computer readable data storage medium comprising instructions causing computer to provide functions; Fig. 8 and Col. 7, line 40 to Col. 8, line 31 discusses computer system for performing operations, including memory or non-volatile storage of software instructions executed by CPU)
Both Wilson and Dalmia are directed to user interfaces for processing 3D graphical objects on display based on a region of focus specified by a user.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of user control over the focus of an image for another known type of user control, yielding predictable results of using touch input, instead of using gaze tracking, to indicate a user focus for image processing.  Furthermore, the modification results in an improved user input by better tying user control to targeted input for more precise use feedback for focusing an image (eye to finger for more intuitive and direct indication of intended focus).  
Tsai discloses:
Receiving a plurality of individual interface markers within the graphical user interface (Paras. 24-25 of Tsai: multi-finger gesture to form outline boxes, where each touch is an interface marker; Alternatively, Fig. 1 and Par. 23 discloses box shaped contour around selection area, shown as individual dotted markers)
It would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, with the technique of tracking an object with a region of interest utilizing indicators of selection regions as provided by Tsai, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by better automating movement of a region of interest based on the subject matter moving, such that user does not need to tediously update focus manually, while also allowing greater control over selection of an area or providing clearly guidance markers using dotted lines which are less obstructive to the displayed image for easier viewing.
Regarding claim 9, Wilson modified by Dalmia further discloses:
cause the computing device to render the portion of the three-dimensional environment by rendering the portion of the three-dimensional environment in real-time as a view of the graphical user interface corresponding to the portion of the three-dimensional environment or a three-dimensional element within the portion of the three-dimensional environment changes (Par. 40 of Wilson: based on gaze point P, set designated area A and generate video with higher and lower data volume D per unit pixel between region A and external region B; Par. 53: at any point in time, generate video images having an appropriate data volume for the communication environment, maintaining video frame rate and delivery to user  even as conditions may change rapidly – i.e. “real-time”; Par. 54: gaze point motion acquisition unit 240 may determine the movement of the gaze point P of the user, and changes at least one of the size or shape of designated region A depending on the movement of the gaze point P; Also Fig. 6 and Par. 55 discloses acquiring gaze point P movement; Par. 57: video presentation unit 110 can thus maintain during presentation a uniform video quality in directions of small motion and in directions of large motion of the gaze point P)
Wilson modified by Dalmia further discloses: 
Further comprising instructions that, when executed by the at least one processor, cause the computing device to perform operations (Col. 2, lines 28-35 of Dalmia: non-transitory computer readable data storage medium comprising instructions causing computer to provide functions; Fig. 8 and Col. 7, line 40 to Col. 8, line 31 discusses computer system for performing operations, including memory or non-volatile storage of software instructions executed by CPU)
Both Wilson and Dalmia are directed to user interfaces for processing 3D graphical objects on display based on a region of focus specified by a user.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of user control over the focus of an image for another known type of user control, yielding predictable results of using touch input, instead of using gaze tracking, to indicate a user focus for image processing.  Furthermore, the modification results in an improved user input by better tying user control to targeted input for more precise use feedback for focusing an image (eye to finger for more intuitive and direct indication of intended focus).  In addition use of the computer architecture results in an improved computer implemented system and method by utilizing common, well-known generic components for easier and cheaper implementation
Regarding claim 10, Wilson discloses: 
A system comprising: (Par. 31 of Wilson: video system)
At least one computer memory device (Fig. 2 and Par. 38 of Wilson: storage unit 260); and
One or more servers configured to cause the system to: (Par. 33 of Wilson: video generating device 200 connected to HMD over wireless or wired connection; Par. 37: communication unit 130 transfers images to video generating device and receives video from video generating device 200 of presentation; Also Figs. 1 and 2 and Paras. 36-38 a video system, including a first communication unit 200)
(Fig. 3 and Par. 39 of Wilson: 3D objects in video displayed in 2D using video display area; Fig. 4(b) and Par. 41: designate region A as rectangular shape – i.e. having 4 sides and vertices, which are a plurality of markers; Note Par. 42 discloses designated region based on human gaze point P, which therefore discloses a GUI)
Determine a portion of the three-dimensional environment comprising three-dimensional element displayed within the boundary of the region of the graphical user interface (Fig. 5 and Par. 43 of Wilson: calculation unit designates region A with within distance range ‘a’ of gaze point P, and obtains video data; Par. 44: calculation unit produces 2D images from video data of 3D model); and
Assign, in response to (Par. 44 of Wilson: when the calculation unit 250 produces two-dimensional images from the video data of a three-dimensional model, selected sampling rate changed for inside and outside of designated region A, where sampling rate outside of region A is reduced as compared to interior region A); and
Rendering, for display within the graphical user interface, the three-dimensional environment by sampling the portion of the three-dimensional environment comprising the three-dimensional element at the higher sampling rate and the portions of the three-dimensional environment outside the region of the graphical user interface at a lower sampling rate (Par. 44 of Wilson: producing 2D images from 3D model, where sampling rate for inside region A is higher than outside region A)
Wilson does not explicitly disclose the server receiving action for an indication of a boundary of a region. 
Dalmia discloses: 
Receive a plurality of interface markers that mark a boundary of a region of the graphical user interface displaying a three-dimensional environment; (Col. 2, lines 49-56 of Dalmia: UI tool contains an area that enables a user to focus on one or more entities displayed; Fig. 3a and Col. 4, lines 49-55: UI tool 302 having area enclosed by UI tool; Col. 5, lines 55-64: The enclosed area of perimeter 308 of the UI tool 302 determines which entities may be operated on by a UI tool function such as a selection, hover highlighting, or magnification function – note plurality of markers maybe the rings of element 302 or the plurality of locations or identified pixels of 302, although the combination of Wilson with Dalmia also discloses the limitation)
Both Wilson and Dalmia are directed to user interfaces for processing 3D graphical objects on display based on a region of focus specified by a user.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of user control over the focus of an image for another known type of user control, yielding predictable results of using touch input, instead of using gaze tracking, to indicate a user focus for image processing.  Furthermore, the modification results in an improved user input by better tying user control to targeted input for more precise use feedback for focusing an image (eye to finger for more intuitive and direct indication of intended focus). 
Tsai discloses:
Receiving a plurality of individual interface markers within the graphical user interface that mark the boundary of the region of the graphical user interface displaying the three-dimensional environment (Fig. 1 and Par. 21 of Tsai: user selection of at least one region of interest – Fig. 1 showing region including e.g. 3D element 114, as in real life ball player captured in video [but also note 103 rejection is also in view of Wilson and Dalmia]; Paras. 24-25: multi-finger gesture to form outline boxes, where each touch is an interface marker; Alternatively, Fig. 1 and Par. 23 discloses box shaped contour around selection area, shown as individual dotted markers)
It would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, with the technique of tracking an object with a region of interest utilizing indicators of selection regions as provided by Tsai, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by better automating movement of a region of interest based on the subject matter moving, such that user does not need to tediously update focus manually, while also allowing greater control over selection of an area or providing clearly guidance markers using dotted lines which are less obstructive to the displayed image for easier viewing. 
Regarding claim 14, the limitations included from claim 10 are rejected based on the same rationale as claim 10 set forth above and incorporated herein.  Further regarding claim 14, Wilson modified by Dalmia further discloses: 
Wherein the one or more servers are further configured to cause the system to render the three-dimensional environment by: (Par. 33 of Wilson: video generating device 200 connected to HMD over wireless or wired connection; Par. 37: communication unit 130 transfers images to video generating device and receives video from video generating device 200 of presentation; Also Figs. 1 and 2 and Paras. 36-38 a video system, including a first communication unit 200; Fig. 3 and Par. 39: 3D objects in video displayed in 2D using video display area Par. 40 of Wilson: set designated area A and generate video with higher and lower data volume D per unit pixel between region A and external region B)
Determining, based on a sampling ratio corresponding to the render sampling priority and a sampling budget, a first number of samples per pixel for the portion of the three-dimensional environment; (Par. 40 of Wilson: based on gaze point P, set designated area A and generate video with higher and lower data volume D per unit pixel between region A and external region B; Par. 44: calculation unit 250 produces two-dimensional images from the video data of a three-dimensional model using a selected sampling for designated region A; Par. 65: acquire gaze point of user to designate region A, where calculation unit 250 sets data compression ratio, and while generating video, where the calculation unit 250 generates for the external region B a video with a lower data volume D per unit pixel count than was used for the video computed for the designated region, determining data volume D for external region B referencing compression ratio – the sampling budget being the determined higher volume data D)
Determining, based on the sampling ratio, a second number of samples per pixel for the portions of the three-dimensional environment outside the region of the graphical user interface; and (Par. 40 of Wilson: based on gaze point P, set designated area A and generate video with higher and lower data volume D per unit pixel between region A and external region B; Par. 44: calculation unit 250 produces two-dimensional images from the video data of a three-dimensional model using a selected sampling for designated region A; Par. 65: acquire gaze point of user to designate region A, where calculation unit 250 sets data compression ratio, and while generating video, where the calculation unit 250 generates for the external region B a video with a lower data volume D per unit pixel count than was used for the video computed for the designated region, determining data volume D for external region B referencing compression ratio)
Rendering the three-dimensional environment according to the first number of samples per pixel for the portion of the three-dimensional environment and the second number of samples per pixel for the portions of the three-dimensional environment outside the region of the graphical user interface (Par. 44 of Wilson: producing 2D images from 3D model, where sampling rate for inside region A is higher than outside region A; Par. 65: acquire gaze point of user to designate region A, where calculation unit 250 sets data compression ratio, and while generating video, where the calculation unit 250 generates for the external region B a video with a lower data volume D per unit pixel count than was used for the video computed for the designated region, determining data volume D for external region B referencing compression ratio)
Regarding claim 16, Wilson further discloses:
Wherein the one or more servers are further configured to render the three-dimensional environment by continuously sampling the portion of the three-dimensional environment comprising the three-dimensional element at the higher sampling rate as a view of the three-dimensional environment within the graphical user interface changes (Par. 40 of Wilson: based on gaze point P, set designated area A and generate video with higher and lower data volume D per unit pixel between region A and external region B; Par. 53: at any point in time, generate video images having an appropriate data volume for the communication environment, maintaining video frame rate and delivery to user  even as conditions may change rapidly; Par. 54: gaze point motion acquisition unit 240 may determine the movement of the gaze point P of the user, and changes at least one of the size or shape of designated region A depending on the movement of the gaze point P; Also Fig. 6 and Par. 55 discloses acquiring gaze point P movement; Par. 57: video presentation unit 110 can thus maintain during presentation a uniform video quality in directions of small motion and in directions of large motion of the gaze point P; Par. 65 of Wilson: acquire gaze point of user to designate region A, where calculation unit 250 sets data compression ratio, and while generating video, where the calculation unit 250 generates for the external region B a video with a lower data volume D per unit pixel count than was used for the video computed for the designated region, determining data volume D for external region B referencing compression rati)
Wilson modified by Dalmia further discloses: 
Further comprising instructions that, when executed by the at least one processor, cause the computing device to perform operations (Col. 2, lines 28-35 of Dalmia: non-transitory computer readable data storage medium comprising instructions causing computer to provide functions; Fig. 8 and Col. 7, line 40 to Col. 8, line 31 discusses computer system for performing operations, including memory or non-volatile storage of software instructions executed by CPU)
Both Wilson and Dalmia are directed to user interfaces for processing 3D graphical objects on display based on a region of focus specified by a user.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of user control over the focus of an image for another known type of user control, yielding predictable results of using touch input, instead of using gaze tracking, to indicate a user focus for image processing.  Furthermore, the modification results in an improved user input by better tying user control to targeted input for more precise use feedback for focusing an image (eye to finger for more intuitive and direct indication of intended focus).  In addition use of the computer architecture results in an improved computer implemented system and method by utilizing common, well-known generic components for easier and cheaper implementation
Regarding claim 17, Wilson discloses: 
A computer-implemented method comprising: (Par. 33 of Wilson: video generating device 200 connected to HMD over wireless or wired connection; Par. 37: communication unit 130 transfers images to video generating device and receives video from video generating device 200 of presentation; Also Figs. 1 and 2 and Paras. 36-38 a video system, including a first communication unit 200)
(Fig. 3 and Par. 39 of Wilson: 3D objects in video displayed in 2D using video display area; Fig. 4(b) and Par. 41: designate region A as rectangular shape – i.e. having 4 sides and vertices, which are a plurality of markers; Note Par. 42 discloses designated region based on human gaze point P, which therefore discloses a GUI)
Determining, by the at least one processor, a first portion of the three-dimensional environment comprising a three-dimensional element corresponding the region of the graphical user interface and a second portion of the three-dimensional environment corresponding to an area outside the region of the graphical user interface; (Fig. 5 and Par. 43 of Wilson: calculation unit designates region A with within distance range ‘a’ of gaze point P, and obtains video data; Par. 44: calculation unit produces 2D images from video data of 3D model)
Assigning, by the at least one processor(Par. 44 of Wilson: when the calculation unit 250 produces two-dimensional images from the video data of a three-dimensional model, selected sampling rate changed for inside and outside of designated region A, where sampling rate outside of region A is reduced as compared to interior region A)
Rendering, by the at least one processor, the first portion of the three-dimensional environment comprising the three-dimensional element based on the first sampling rate and the second portion of the three-dimensional environment based on the second sampling rate (Par. 44 of Wilson: producing 2D images from 3D model, where sampling rate for inside region A is higher than outside region A; Fig. 7A shows area A including tree)
Wilson does not explicitly disclose the server receiving action for an indication of a boundary of a region. 
Dalmia discloses: 
Receiving, by a processor, a selection of a region of a graphical user interface displaying a three-dimensional environment (Col. 2, lines 49-56 of Dalmia: UI tool contains an area that enables a user to focus on one or more entities displayed; Fig. 3a and Col. 4, lines 49-55: UI tool 302 having area enclosed by UI tool; Col. 5, lines 55-64: The enclosed area of perimeter 308 of the UI tool 302 determines which entities may be operated on by a UI tool function such as a selection, hover highlighting, or magnification function;  Also Col. 2, lines 28-35 of Dalmia: non-transitory computer readable data storage medium comprising instructions causing computer to provide functions; Fig. 8 and Col. 7, line 40 to Col. 8, line 31 discusses computer system for performing operations, including memory or non-volatile storage of software instructions executed by CPU)
Both Wilson and Dalmia are directed to user interfaces for processing 3D graphical objects on display based on a region of focus specified by a user.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of user control over the focus of an image for another known type of user control, yielding predictable results of using touch input, instead of using gaze tracking, to indicate a user focus for image processing.  Furthermore, the modification results in an improved user input by better tying user control to targeted input for more precise use feedback for focusing an image (eye to finger for more intuitive and direct indication of intended focus).
Tsai discloses: 
Attaching a focus frame to the three-dimensional element in the region of the graphical user interface, wherein attaching the focus frame to the three-dimensional element modifies a position or a size of the focus frame in response to a modification to the three-dimensional element relative to the three-dimensional environment or a view within the graphical user interface; (Fig. 1 and Par. 21 of Tsai: user selection of at least one region of interest – Fig. 1 showing region including e.g. 3D element 114, as in real life ball player captured in video [but also note 103 rejection is also in view of Wilson and Dalmia]; Par. 45: “It will be appreciated that a region of interest may move on the viewfinder due to camera movement and/or subject movement. The image processor may adjust the placement of regions of interest to track such movements.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, with the technique of tracking an object with a region of interest as provided by Tsai, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by better automating movement of a region of interest based on the subject matter moving, such that user does not need to tediously update focus manually.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2018/0247458 A1) in view of Dalmia et al (US 11,068,155 B1) and Tsai (US 2012/0120277 A1) and in further view of Bar-Zeev (US 2012/0154277 A1) and Hossack et al. (US 6,083,168 A).  
Regarding claim 3, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 3, Wilson modified by Dalmia further discloses:
three-dimensional element in the portion of the three-dimensional environment (Fig. 3 and Par. 39 of Wilson: 3D objects in video displayed in 2D using video display area; Fig. 4(b) and Par. 41: designate region A as rectangular shape – i.e. having 4 sides and vertices, which are a plurality of markers; Note Par. 42 discloses designated region based on human gaze point P, which therefore discloses a GUI)
Render, for display within the graphical user interface, the (Par. 44 of Wilson: producing 2D images from 3D model, where sampling rate for inside region A is higher than outside region A; Fig. 7A shows area A including tree)
Tsai further discloses:
Determine that a position of a element in the portion of the environment changes from a first position to a second position within the environment (Par. 45 of Tsai: “It will be appreciated that a region of interest may move on the viewfinder due to camera movement and/or subject movement. The image processor may adjust the placement of regions of interest to track such movements.”))
Assign, based on the focus frame being attached to the three-dimensional element, focus to a new portion of the three-dimensional environment corresponding to the second position of the three-dimensional element (Fig. 1 and Par. 21 of Tsai: user selection of at least one region of interest – Fig. 1 showing region including e.g. 3D element 114, as in real life ball player captured in video [but also note 103 rejection is also in view of Wilson and Dalmia]; Par. 45: “It will be appreciated that a region of interest may move on the viewfinder due to camera movement and/or subject movement. The image processor may adjust the placement of regions of interest to track such movements.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, with the technique of tracking an object with a region of interest as provided by Tsai, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by better automating movement of a region of interest based on the subject matter moving, such that user does not need to tediously update focus manually.
Bar-Zeev discloses: 
Further comprising instructions that, when executed by the at least one processor, cause the computing device to: (Par. 36 of Bar-Zeev: processor executing instructions stored on processor readable storage device to perform operations)
(Fig. 2G and Par. 57 of Bar-Zeev: rendered portion changes position from first time T to second time T2, where current and next portion comprise two image portions; Also Par. 93 discusses providing visual stereo data – i.e. 3D, and Paras. 127-128: three-dimensional model of environment or scene)
Assign the render sampling priority to a new portion of the three-dimensional environment corresponding to the second position of the three-dimensional element; and (Fig. 2D and Par. 34 of Bar-Zeev: optimize image presenting elements, e.g. bird image 1126, while other elements provided in lower resolution, e.g. outside of bird image 1126 – see Fig. 2D; Par. 50: “By concentrating the processing power of the display device on rendering only that optimized portion of the image which is coupled to the user's foveal vision, other elements in the optimized image need not be rendered, or may be rendered with less precision and hence less resources, than the optimized image”; 
Render, for display within the graphical user interface, the new portion of the three-dimensional environment according to the render sampling priority (Fig. 2D and Par. 34 of Bar-Zeev: optimize image presenting elements, e.g. bird image 1126, while other elements provided in lower resolution, e.g. outside of bird image 1126 – see Fig. 2D; Par. 50: “By concentrating the processing power of the display device on rendering only that optimized portion of the image which is coupled to the user's foveal vision, other elements in the optimized image need not be rendered, or may be rendered with less precision and hence less resources, than the optimized image”; Fig. 2G and Par. 57 of Bar-Zeev: rendered portion changes position from first time T to second time T2, where current and next portion comprise two image portions)
Wilson, Dalmia and Bar-Zeev are directed to user interfaces for processing graphical objects on display based on a region of focus of a user.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, and the technique of tracking an object with a region of interest as provided by Tsai, with the technique of priority rendering of graphical objects moving on a display as provided by Bar-Zeev, using known electronic interfacing and programming techniques.  The modification provides an improved display of image data by allowing animated objects to be displayed for a more interactive experience while maintaining improved computational operation by limiting use of resources for visual areas not of interest to a user.  
The only element missing is the determination of the movement.  It is well-known in the art that that determining movement of an object can be used to specify priority areas of an image, as Hossack discloses: 
Determine that a position of a element in the portion of the environment changes from a first position to a second position within the environment; (Col. 6, lines 14-32 of Hossack: a user can use a track ball to position graphical lines on the display 185 to mark the region of interest around a detailed and fast moving object, such as a heart valve leaflet, or a region of interest is automatically selected to surround regions of motion, such as if detected motion exceeds a threshold level, controller selects region of interest surround that sub-block)
Assign the render sampling priority to a portion of the environment (Col. 6, lines 42-61 of Hossack: once region of interest is selected, a first set of imaging parameters can be selectively applied inside the region of interest and a different set of imaging parameters applied outside the region of interest; Col. 7, lines 8-20: apply imaging parameters within the region of interest to improve spatial and temporal resolution within the region of interest)
Wilson, Dalmia, Bar-Zeev and Hossack are directed to user interfaces for processing graphical objects on display based on a region of interest of a user.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, the technique of tracking an object with a region of interest as provided by Tsai,  and the technique of priority rendering of graphical objects moving on a display as provided by Bar-Zeev, by further incorporating the automated determining of the movement of visual data for determining regions of interest as provided by Hossack, using known electronic interfacing and programming techniques.  The modification provides an improved display of image data by allowing animated objects to be displayed for a more interactive experience with automated detection of moving objects to lessen the requirement of user effort to constantly update intended areas of interest, while maintaining improved computational operation by limiting use of resources for visual areas not of interest to a user.  
Regarding claim 11, the limitations included from claim 10 are rejected based on the same rationale as claim 10 set forth above and incorporated herein.  Further regarding claim 11, Wilson modified by Dalmia further discloses:
Wherein the one or more servers are further configured to cause the system to: (Par. 33 of Wilson: video generating device 200 connected to HMD over wireless or wired connection; Par. 37: communication unit 130 transfers images to video generating device and receives video from video generating device 200 of presentation; Also Figs. 1 and 2 and Paras. 36-38 a video system, including a first communication unit 200)
three-dimensional element in the portion of the three-dimensional environment (Fig. 3 and Par. 39 of Wilson: 3D objects in video displayed in 2D using video display area; Fig. 4(b) and Par. 41: designate region A as rectangular shape – i.e. having 4 sides and vertices, which are a plurality of markers; Note Par. 42 discloses designated region based on human gaze point P, which therefore discloses a GUI)
Tsai discloses: 
Attach a focus frame to the three-dimensional element, wherein attaching the focus frame to the three-dimensional element modifies a position or a size of the focus frame in response to a modification to the three-dimensional element relative to the three-dimensional environment; (Fig. 1 and Par. 21 of Tsai: user selection of at least one region of interest – Fig. 1 showing region including e.g. 3D element 114, as in real life ball player captured in video [but also note 103 rejection is also in view of Wilson and Dalmia]; Par. 45: “It will be appreciated that a region of interest may move on the viewfinder due to camera movement and/or subject movement. The image processor may adjust the placement of regions of interest to track such movements.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, with the technique of tracking an object with a region of interest as provided by Tsai, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by better automating movement of a region of interest based on the subject matter moving, such that user does not need to tediously update focus manually.
Bar-Zeev discloses: 

(Fig. 2G and Par. 57 of Bar-Zeev: rendered portion changes position from first time T to second time T2, where current and next portion comprise two image portions; Also Par. 93 discusses providing visual stereo data – i.e. 3D, and Paras. 127-128: three-dimensional model of environment or scene)
Render the three-dimensional environment by sampling the new portion of the three-dimensional environment at the higher sampling rate (Fig. 2D and Par. 34 of Bar-Zeev: optimize image presenting elements, e.g. bird image 1126, while other elements provided in lower resolution, e.g. outside of bird image 1126 – see Fig. 2D; Par. 50: “By concentrating the processing power of the display device on rendering only that optimized portion of the image which is coupled to the user's foveal vision, other elements in the optimized image need not be rendered, or may be rendered with less precision and hence less resources, than the optimized image”; Fig. 2G and Par. 57 of Bar-Zeev: rendered portion changes position from first time T to second time T2, where current and next portion comprise two image portions)
Wilson, Dalmia and Bar-Zeev are directed to user interfaces for processing graphical objects on display based on a region of focus of a user.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, with the technique of priority rendering of graphical objects moving on a display as provided by Bar-Zeev, using known electronic interfacing and programming techniques.  The modification provides an improved display of image data by allowing animated objects to be displayed for a more interactive experience while maintaining improved computational operation by limiting use of resources for visual areas not of interest to a user.  
The only element missing is the determination of the movement.  It is well-known in the art that that determining movement of an object can be used to specify priority areas of an image, as Hossack discloses: 
Determine that a position of the element changes from the portion of the environment to a new portion of the environment (Col. 6, lines 14-32 of Hossack: a user can use a track ball to position graphical lines on the display 185 to mark the region of interest around a detailed and fast moving object, such as a heart valve leaflet, or a region of interest is automatically selected to surround regions of motion, such as if detected motion exceeds a threshold level, controller selects region of interest surround that sub-block)
Render at the higher sampling rate (Col. 6, lines 42-61 of Hossack: once region of interest is selected, a first set of imaging parameters can be selectively applied inside the region of interest and a different set of imaging parameters applied outside the region of interest; Col. 7, lines 8-20: apply imaging parameters within the region of interest to improve spatial and temporal resolution within the region of interest)
Wilson, Dalmia, Bar-Zeev and Hossack are directed to user interfaces for processing graphical objects on display based on a region of interest of a user.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, and the technique of priority rendering of graphical objects moving on a display as provided by Bar-Zeev, by further incorporating the automated determining of the movement of visual data for determining regions of interest as provided by Hossack, using known electronic interfacing and programming techniques.  The modification provides an improved display of image data by allowing animated objects to be displayed for a more interactive experience with automated detection of moving objects to lessen the requirement of user effort to constantly update intended areas of interest, while maintaining improved computational operation by limiting use of resources for visual areas not of interest to a user.  

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2018/0247458 A1) in view of Dalmia et al (US 11,068,155 B1) and Tsai (US 2012/0120277 A1) and in further view of Jang et al. (US 2016/0071304 A1).
Regarding claim 6, the limitations included from claim 4 are rejected based on the same rationale as claim 4 set forth above and incorporated herein.  Further regarding claim 6, Wilson further discloses: 
cause the computing device to assign the higher sampling rate to the portion of the three-dimensional environment by: (Par. 33 of Wilson: video generating device 200 connected to HMD over wireless or wired connection; Par. 37: communication unit 130 transfers images to video generating device and receives video from video generating device 200 of presentation; Also Figs. 1 and 2 and Paras. 36-38 a video system, including a first communication unit 200; Par. 40 of Wilson: set designated area A and generate video with higher and lower data volume D per unit pixel between region A and external region B)
(Par. 44 of Wilson: calculation unit 250 produces two-dimensional images from the video data of a three-dimensional model using a selected sampling for designated region A)
Determining, based on (Par. 40 of Wilson: based on gaze point P, set designated area A and generate video with higher and lower data volume D per unit pixel between region A and external region B; Par. 44: calculation unit 250 produces two-dimensional images from the video data of a three-dimensional model using a selected sampling for designated region A)
Wilson modified by Dalmia further discloses: 
Further comprising instructions that, when executed by the at least one processor, cause the computing device to perform operations (Col. 2, lines 28-35 of Dalmia: non-transitory computer readable data storage medium comprising instructions causing computer to provide functions; Fig. 8 and Col. 7, line 40 to Col. 8, line 31 discusses computer system for performing operations, including memory or non-volatile storage of software instructions executed by CPU)
Both Wilson and Dalmia are directed to user interfaces for processing 3D graphical objects on display based on a region of focus specified by a user.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, using known electronic interfacing and programming techniques.  The modification merely substitutes one type of user control over the focus of an image for another known type of user control, yielding predictable results of using touch input, instead of using gaze tracking, to indicate a user focus for image processing.  Furthermore, the modification results in an improved user input by better tying user control to targeted input for more precise use feedback for focusing an image (eye to finger for more intuitive and direct indication of intended focus).  In addition use of the computer architecture results in an improved computer implemented system and method by utilizing common, well-known generic components for easier and cheaper implementation
	The only element not taught by Wilson modified by Dalmia is the receiving an indication of a sampling budget.
	Jang discloses: 
Receiving an indication of a sampling budget for rendering the portion of the three-dimensional environment; and (Par. 59 of Jang: rendering quality signifies a level of detail of a graphic image displayed on a screen, where information about rendering quality may include sampling rate; Par. 67: The preset rendering quality may signify rendering quality that is set according to a user setting during program execution Paras. 74-75: the rendering apparatus 102 determines rendering quality based on the obtained information; which indicates a level of detail of a graphic image displayed; Note Par. 105 discusses 3D graphic rendering)
Determining, based on the indication of the sampling budget, a number of samples for sampling pixels associated with the portion of the three-dimensional environment (Par. 59 of Jang: rendering quality signifies a level of detail of a graphic image displayed on a screen, where information about rendering quality may include sampling rate; Paras. 85-87: determine a numerical value of information about the new rendering quality using the information about the preset rendering quality, where the calculated number of vertices is based on a number of vertexes per object according to a preset rendering quality Qcurr and coefficient “c”; Par. 105: rendering expresses 3D graphic image in 2D raster image formed of pixels; Paras. 109-110: sampling rate signifies how many pixels are used to sample a texture, where determining how many pixels are used is based on the determined rendering quality)
Wilson, Dalmia, Tsai and Jang are directed to user interfaces for processing graphical objects on display based on a region of interest of a user.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, with the technique of tracking an object with a region of interest as provided by Tsai by further incorporating user setting of rendering quality for displayed images as provided by Jang, using known electronic interfacing and programming techniques.  The modification provides an improved user interface for displaying images by allowing user settings to dictate control of the image quality to provide more control to a user and better tailor the images to user preferences.  
Regarding claim 20, the limitations included from claim 17 are rejected based on the same rationale as claim 17 set forth above and incorporated herein.  Further regarding claim 20, Wilsom modified by Dalmia further discloses:
(Par. 44 of Wilson: calculation unit 250 produces two-dimensional images from the video data of a three-dimensional model using a selected sampling for designated region A)
Determining the first sampling rate and the second sampling rate based on the sampling budget (Par. 40 of Wilson: based on gaze point P, set designated area A and generate video with higher and lower data volume D per unit pixel between region A and external region B; Par. 44: calculation unit 250 produces two-dimensional images from the video data of a three-dimensional model using a selected sampling for designated region A)
The only element not taught by Wilson modified by Dalmia is the receiving an indication of a sampling budget.
	Jang discloses: 
Receiving an indication of a sampling budget for rendering the portion of the three-dimensional environment; and (Par. 59 of Jang: rendering quality signifies a level of detail of a graphic image displayed on a screen, where information about rendering quality may include sampling rate; Par. 67: The preset rendering quality may signify rendering quality that is set according to a user setting during program execution Paras. 74-75: the rendering apparatus 102 determines rendering quality based on the obtained information; which indicates a level of detail of a graphic image displayed; Note Par. 105 discusses 3D graphic rendering)
Determining the first sampling rate and the second sampling rate based on the sampling budget (Par. 59 of Jang: rendering quality signifies a level of detail of a graphic image displayed on a screen, where information about rendering quality may include sampling rate; Paras. 85-87: determine a numerical value of information about the new rendering quality using the information about the preset rendering quality, where the calculated number of vertices is based on a number of vertexes per object according to a preset rendering quality Qcurr and coefficient “c”; Par. 105: rendering expresses 3D graphic image in 2D raster image formed of pixels; Paras. 109-110: sampling rate signifies how many pixels are used to sample a texture, where determining how many pixels are used is based on the determined rendering quality)
Wilson, Dalmia, Tsai and Jang are directed to user interfaces for processing graphical objects on display based on a region of interest of a user.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, with the technique of tracking an object with a region of interest as provided by Tsai by further incorporating user setting of rendering quality for displayed images as provided by Jang, using known electronic interfacing and programming techniques.  The modification provides an improved user interface for displaying images by allowing user settings to dictate control of the image quality to provide more control to a user and better tailor the images to user preferences.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2018/0247458 A1) in view of Dalmia et al (US 11,068,155 B1) and Tsai (US 2012/0120277 A1) in further view of Inomata (US 2017/0098330 A1). 
Regarding claim 12, the limitations included from claim 10 are rejected based on the same rationale as claim 10 set forth above and incorporated herein.  Further regarding claim 12, Wilson further discloses: 
Wherein the one or more servers are further configured to cause the system to: (Par. 33 of Wilson: video generating device 200 connected to HMD over wireless or wired connection; Par. 37: communication unit 130 transfers images to video generating device and receives video from video generating device 200 of presentation; Also Figs. 1 and 2 and Paras. 36-38 a video system, including a first communication unit 200)
determine that a (Par. 54 of Wilson: determine movement of gaze point P; Fig. 6 and Par. 55: gaze point p moves from first position P1 to second position P2)
Update, in response to the (Paras. 54-55 of Wilson: change at least size of shape of designated region A depending on movement of gaze point P)
Render, for display within the graphical user interface, the portion of the three-dimensional environment at the higher sampling rate according to the updated two-dimensional view of the three-dimensional environment (Par. 40 of Wilson: based on gaze point P, set designated area A and generate video with higher and lower data volume D per unit pixel between region A and external region B; Par. 54 of Wilson: gaze point motion acquisition unit 240 may determine the movement of the gaze point P of the user, and changes at least one of the size or shape of designated region A depending on the movement of the gaze point P; Par. 57: video presentation unit 110 can thus maintain during presentation a uniform video quality in directions of small motion and in directions of large motion of the gaze point P)
Tsai discloses: 
Attach a focus frame to the three-dimensional element, wherein attaching the focus frame to the three-dimensional element modifies a position or a size of the focus frame in response to a modification to a view within the graphical user interface; (Fig. 1 and Par. 21 of Tsai: user selection of at least one region of interest – Fig. 1 showing region including e.g. 3D element 114, as in real life ball player captured in video [but also note 103 rejection is also in view of Wilson and Dalmia]; Par. 45: “It will be appreciated that a region of interest may move on the viewfinder due to camera movement and/or subject movement. The image processor may adjust the placement of regions of interest to track such movements.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, with the technique of tracking an object with a region of interest as provided by Tsai, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by better automating movement of a region of interest based on the subject matter moving, such that user does not need to tediously update focus manually.
Wilson does not explicitly disclose the camera position changing as claimed.   
Inomata discloses: 
determine that a camera position within the three-dimensional environment changes from a first position to a second position; (Par. 41 of Inomata: determining a field-of-view region of the virtual space, which is visually recognized by the user, based on the reference line of sight, and generating region of the virtual space image corresponding to the field-of-view region as a field-of-view image, such that when a position of the user in the virtual space arrives at an update position, the virtual space image is updated, and a region of the updated virtual space image corresponding to the field-of-view region is generated as the field-of-view image; Paras. 54-55: position and movement of HMD for determining position of virtual camera, such that when the user wearing the HMD moves, and thus the position of the virtual camera 1 moves in the X direction, the region of the virtual space 2 is changed such that the center 21 is positioned on the line segment between the virtual camera 1 and the inclination sensor 130)
Update, in response to the camera position changing from the first position to the second position, a two-dimensional view of the three-dimensional environment; and (Par. 41 of Inomata: the virtual space image is updated, and a region of the updated virtual space image corresponding to the field-of-view region is generated as the field-of-view image; Par. 65; field of view image includes two dimensional images for left eye and right eye)
Render, for display within the graphical user interface, the portion of the three-dimensional environment at the higher sampling rate according to the updated two-dimensional view of the three-dimensional environment (Par. 38 of Inomata: when a position of the user in the virtual space arrives at an update position, the virtual space image is updated; Fig. 7 and Par. 68: generate region of virtual space image with field of view image 26 covering region around field-of-view region, having a higher quality image than the virtual space image 22)
Wilson, Dalmia and Inomata are directed to user interfaces for processing 3D graphical objects on display based on a region of focus specified by a user.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, and the technique of tracking an object with a region of interest as provided by Tsai,  with the technique of determining a field of view camera orientation for updating the displayed image on an HMD as provided by Inomata , using known electronic interfacing and programming techniques.  The modification provides an improved user interface based on user gaze by better tracking the view of a user based on head movement, and improving the display visualization by allowing for more freedom of movement of a user and larger display of information.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2018/0247458 A1) in view of Dalmia et al (US 11,068,155 B1) and Tsai (US 2012/0120277 A1) and in further view of Herbstman et al. (US 5,919,249) and Nichols et al. (US 4,698,664)
Regarding claim 13, the limitations included from claim 10 are rejected based on the same rationale as claim 10 set forth above and incorporated herein.  Further regarding claim 13, Wilson further discloses: 
Wherein the one or more servers are further configured to cause the system to assign the render sampling priority to the portion of the three-dimensional environment by(Par. 65 of Wilson: acquire gaze point of user to designate region A, where calculation unit 250 sets data compression ratio, and while generating video, where the calculation unit 250 generates for the external region B a video with a lower data volume D per unit pixel count than was used for the video computed for the designated region, determining data volume D for external region B referencing compression ratio)
Wilson does not explicitly disclose the GUI option for setting a sampling ratio and interaction with the option as claimed. 
Herbstman discloses: 
by presenting, within a graphical user interface, a sampling factor option for setting a sampling ratio for rendering; and determining, in response to an interaction with the sampling factor option within the graphical user interface, the sampling ratio (Abstract of Herbstman: user selects a set of render settings; Col. 3, lines 52-55: user interacts with and controls the system by using a conventional user interface; Col. 3, lines 62-64: user request 314 provided to user interface 312 includes one or more custom render setting values; Col. 4, lines 1-5: configurable render settings include quality and resolution; Note resolution is a “ratio” – however, for sake of clarity, Nichols is also relied upon)
It would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, and the technique of tracking an object with a region of interest as provided by Tsai,  with the technique of providing a user control over the rendering as provide by Herbstman , using known electronic interfacing and programming techniques.  The modification results in an improved display system by allowing a user greater control over the displayed images, better tailoring the rendering to the user’s preferences.  
Nichols discloses:
by presenting a sampling factor option for setting a sampling ratio for rendering; and determining, in response to an interaction with the sampling factor option within the graphical user interface, the sampling ratio (Col. 4, lines 52-63 of Nichols: video display generated by taking N samples of each line of video, and N/X of samples in multi-frame array memory corresponding to frames displayed X and pixels N; Col. 7, line 60 to Col. 8, line 2: switches 40-46 enable the operator to select the video frame sampling rate)
It would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, and the technique of tracking an object with a region of interest as provided by Tsai,  with the technique of providing a user control over the rendering as provide by Herbstman, and the use of sampling rate as the rendering control as provided by Nichols, using known electronic interfacing and programming techniques.  The modification results in an improved display system by allowing a user greater control over the displayed images, better tailoring the rendering to the user’s preferences, including a common sampling rate that users desire to adjust for video.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2018/0247458 A1) in view of Dalmia et al (US 11,068,155 B1) and Tsai (US 2012/0120277 A1) and in further view of Bar-Zeev (US 2012/0154277 A1).
Regarding claim 18, the limitations included from claim 17 are rejected based on the same rationale as claim 17 set forth above and incorporated herein.  Further regarding claim 18, Wilson modified by Dalmia further discloses:
three-dimensional element in the portion of the three-dimensional environment (Fig. 3 and Par. 39 of Wilson: 3D objects in video displayed in 2D using video display area; Fig. 4(b) and Par. 41: designate region A as rectangular shape – i.e. having 4 sides and vertices, which are a plurality of markers; Note Par. 42 discloses designated region based on human gaze point P, which therefore discloses a GUI; )
rendering the portion of the three-dimensional environment comprising the three-dimensional element (Par. 44 of Wilson: producing 2D images from 3D model, where sampling rate for inside region A is higher than outside region A; Fig. 7A shows area A including tree)
Tsai discloses:
assigning, based on the focus frame being attached to the three-dimensional element, the processing to a new portion (Fig. 1 and Par. 21 of Tsai: user selection of at least one region of interest – Fig. 1 showing region including e.g. 3D element 114, as in real life ball player captured in video [but also note 103 rejection is also in view of Wilson and Dalmia]; Par. 45: “It will be appreciated that a region of interest may move on the viewfinder due to camera movement and/or subject movement. The image processor may adjust the placement of regions of interest to track such movements.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, with the technique of tracking an object with a region of interest as provided by Tsai, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by better automating movement of a region of interest based on the subject matter moving, such that user does not need to tediously update focus manually.
Bar-Zeev discloses: 
Receiving an updated position of the three-dimensional element within the three-dimensional environment; (Fig. 2G and Par. 57 of Bar-Zeev: rendered portion changes position from first time T to second time T2, where current and next portion comprise two image portions; Also Par. 93 discusses providing visual stereo data – i.e. 3D, and Paras. 127-128: three-dimensional model of environment or scene)
Assigning the first render sampling rate to a new portion of the three-dimensional environment comprising the updated position of the three-dimensional element; and (Fig. 2D and Par. 34 of Bar-Zeev: optimize image presenting elements, e.g. bird image 1126, while other elements provided in lower resolution, e.g. outside of bird image 1126 – see Fig. 2D; Par. 50: “By concentrating the processing power of the display device on rendering only that optimized portion of the image which is coupled to the user's foveal vision, other elements in the optimized image need not be rendered, or may be rendered with less precision and hence less resources, than the optimized image”; 
Rendering the new portion of the three-dimensional environment based on the first sampling rate (Fig. 2D and Par. 34 of Bar-Zeev: optimize image presenting elements, e.g. bird image 1126, while other elements provided in lower resolution, e.g. outside of bird image 1126 – see Fig. 2D; Par. 50: “By concentrating the processing power of the display device on rendering only that optimized portion of the image which is coupled to the user's foveal vision, other elements in the optimized image need not be rendered, or may be rendered with less precision and hence less resources, than the optimized image”; Fig. 2G and Par. 57 of Bar-Zeev: rendered portion changes position from first time T to second time T2, where current and next portion comprise two image portions)
Wilson, Dalmia and Bar-Zeev are directed to user interfaces for processing graphical objects on display based on a region of focus of a user.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date and with a reasonable expectation of success, to modify the user interface system and method for adjusting image data based on user focus as provided by Wilson, using the technique of providing a user interface focus based on user input as provided by Dalmia, and the technique of tracking an object with a region of interest as provided by Tsai, with the technique of priority rendering of graphical objects moving on a display as provided by Bar-Zeev, using known electronic interfacing and programming techniques.  The modification provides an improved display of image data by allowing animated objects to be displayed for a more interactive experience while maintaining improved computational operation by limiting use of resources for visual areas not of interest to a user.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616